Exhibit 10.6

TAX REGULATORY AGREEMENT

Between

THE CITY OF GRAND ISLAND, NEBRASKA

and

MICROGY GRAND ISLAND, LLC

$7,000,000

The City of Grand Island, Nebraska

Solid Waste Disposal Facilities Revenue Bonds

(Microgy Grand Island, LLC Project)

Series 2008

 

 

Dated as of June 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

 

DEFINITIONS

Section 1.01.

   Definitions    1

Section 1.02.

   Reliance on Company Information    4

ARTICLE II

 

REPRESENTATIONS BY THE COMPANY CONCERNING THE PROJECT

Section 2.01.

   Description of the Project    4

Section 2.02.

   Change in Use or Ownership of Project    4

Section 2.03.

   Useful Life of Project    5

ARTICLE III

 

USE OF BOND PROCEEDS

Section 3.01.

   Representations as to Use of Proceeds    5

Section 3.02.

   Representations as to Limits on the Use of Proceeds    5

Section 3.03.

   Representations by the Company for Purposes of I.R.S. Form 8038    7

Section 3.04.

   Representations as to Maturity of Bonds    8

ARTICLE IV

 

ARBITRAGE

Section 4.01.

   Arbitrage Representations    8

Section 4.02.

   Arbitrage Compliance    10

Section 4.03.

   Creation of Rebate Fund; Calculation of Rebate Amount    10

Section 4.04.

   Payment to United States    11

Section 4.05.

   Recordkeeping    11 ARTICLE V

COMPLIANCE WITH CODE

   12 ARTICLE VI

TERM OF TAX REGULATORY AGREEMENT

   12 ARTICLE VII

AMENDMENTS

   12



--------------------------------------------------------------------------------

ARTICLE VIII

 

EVENTS OF DEFAULT; REMEDIES

Section 8.01.

   Events of Default    13

Section 8.02.

   Remedies for an Event of Default    13 ARTICLE IX

PARTIES IN INTEREST

   13

SIGNATURES

      14

TESTIMONIUM

      14

 

EXHIBIT A    Use of Bond Proceeds EXHIBIT B    Investment of Bond Proceeds
EXHIBIT C    Company Certificate of Economic Life EXHIBIT D    Contemporaneous
Financings EXHIBIT E    Rehabilitation Expenditures Incurred Pursuant to
Section 147(d) EXHIBIT F    Evidence of Publication of Public Notice

 

ii



--------------------------------------------------------------------------------

THIS TAX REGULATORY AGREEMENT is made and dated as of June 1, 2008 by and among
THE CITY OF GRAND ISLAND, NEBRASKA, a political subdivision of the State of
Nebraska, and its successors and assigns (the “Issuer”), and MICROGY GRAND
ISLAND, LLC, a limited liability company organized under the laws of the State
of Nebraska, and its successors and assigns (the “Company”).

W I T N E S S E T H :

WHEREAS, the Issuer has authorized the issuance of $7,000,000 principal amount
of its Solid Waste Disposal Facilities Revenue Bonds (Microgy Grand Island, LLC
Project) Series 2008 (the “Bonds”) pursuant to an ordinance dated June 10, 2008
for the purpose of paying all or a portion of the cost of acquiring,
constructing, improving and equipping certain industrial solid waste disposal
facilities to be operated by the Company and located in Grand Island, Nebraska
at the JBS Swift & Co. beef processing plant (the “Project”); and

WHEREAS, the Bonds and the Project were approved by applicable elected
representatives of the City Council of The City of Grand Island, Nebraska on
June 10, 2008, after a public hearing by the Issuer on May 27, 2008 which was
preceded by reasonable public notice evidenced by publication in The Grand
Island Independent on May 13, 2008 (evidence of such publication being attached
as Exhibit F hereto); and

WHEREAS, in order to facilitate the purpose of providing funds for the Project,
the Issuer and the Company have entered into a Lease Agreement dated as of
June 1, 2008 (the “Agreement”) providing for the provision by the Issuer to the
Company of $7,000,000 for such purpose; and

WHEREAS, this Tax Regulatory Agreement has been entered into by the Issuer and
the Company to ensure compliance with the provisions of the Internal Revenue
Code of 1986, as amended, and the Regulations thereunder (the “Code”); and

WHEREAS, to ensure that interest on the Bonds will be and remain excludable from
gross income under the Code, the restrictions listed in this Tax Regulatory
Agreement must be satisfied;

NOW, THEREFORE, the Issuer and the Company hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. The following words and phrases shall have the
following meanings. Any capitalized word or term used herein but not defined
shall have the same meaning given in the Agreement and/or the Indenture.

“Act” means the Nebraska Industrial Development Act, Reissue Revised Statutes of
Nebraska, 1997, Sections 13-1101 et seq., as amended.

 

1



--------------------------------------------------------------------------------

“Adjusted Fair Market Value” means the Fair Market Value of an investment plus
the sum of all adjustments, if any, made to the issue price of such investment
under Section 1272 of the Code, since the date the investment became a
Nonpurpose Obligation.

“Agreement” means the Lease Agreement dated as of June 1, 2008 between the
Issuer and the Company.

“Average Maturity” means the average maturity of the Bonds as defined in
Section 147(b) of the Code.

“Average Useful Life” means the average reasonably expected economic life of the
assets financed with the proceeds of the Bonds as defined in Section 147(b) of
the Code and as specified in Section 2.03.

“Bond Counsel” means the law firm or firms with expertise in public finance
delivering their approving opinions with respect to the issuance of and the
exclusion from federal income taxation of interest on the Bonds.

“Bonds” means $7,000,000 The City of Grand Island, Nebraska Solid Waste Disposal
Facilities Revenue Bonds (Microgy Grand Island, LLC Project) Series 2008.

“Bond Year” means the one-year period beginning on the day after expiration of
the preceding bond year. The first Bond Year begins on the date of issue of the
Bonds and ends the day before the first anniversary date of the date of issue or
such other period as selected by the Company and permitted under the Code.

“Code” means the Internal Revenue Code of 1986, as amended, and the Regulations
thereunder.

“Company” means Microgy Grand Island, LLC, a limited liability company organized
under the laws of the State of Nebraska, its successors and assigns.

“Computation Period” means each period from the date of issue through the date
on which a determination of the Rebate Amount is made.

“Costs of Issuance” means all costs incurred in connection with the borrowing.
Examples of costs of issuance include (but are not limited to):

(a) underwriters’ spread (whether realized directly or derived through purchase
of the Bonds at a discount below the price at which a substantial number of
Bonds are sold to the public);

(b) counsel fees (including bond counsel, underwriter’s counsel, issuer’s
counsel, company counsel, trustee’s counsel and any other specialized counsel
fees incurred in connection with the borrowing);

(c) financial advisor fees incurred in connection with the borrowing;

 

2



--------------------------------------------------------------------------------

(d) rating agency fees;

(e) trustee fees incurred in connection with the borrowing;

(f) paying agent and certifying and authenticating agent fees related to
issuance of the Bonds;

(g) accountant fees related to issuance of the Bonds;

(h) printing costs (for the Bonds and of preliminary and final offering
materials);

(i) costs incurred in connection with the required public approval process
(e.g., publication costs for public notices generally and costs of the public
hearing or voter referendum);

(j) costs of engineering and feasibility studies necessary to the issuance of
the Bonds (as opposed to such studies related to completion of the Project, but
not to the financing); and

(k) fees paid to the Issuer in connection with the issuance of the Bonds.

“Fair Market Value” of an investment means the Fair Market Value (as defined in
Section 4.01(h) hereof), including accrued interest, of such investment at the
time it becomes a Nonpurpose Obligation.

“Gross Proceeds” means:

(a) Sale proceeds (as defined in Regulation § 1.148-1(b));

(b) Investment proceeds (as defined in Regulation § 1.148-1(b));

(c) Transferred proceeds (as defined in Regulation § 1.148-9); and

(d) Replacement proceeds (as defined in Regulation § 1.148-1(c)).

“Indenture” means the Trust Indenture dated as of June 1, 2008 between the
Issuer and the Trustee.

“Issuer” means The City of Grand Island, Nebraska, its successors and assigns.

“Net Sale Proceeds” means the sale proceeds of the Bonds, less the portion
invested in a reasonably required reserve or replacement fund under
Section 148(d) of the Code.

“Nonpurpose Obligation” means any investment property, as defined in
Section 148(b) of the Code, in which Gross Proceeds are invested and which is
not acquired to carry out the governmental purpose of the issue.

 

3



--------------------------------------------------------------------------------

“Opinion of Bond Counsel” means an opinion of Bond Counsel, as defined in the
Indenture.

“Project” means the Project (as defined in the Agreement and as more fully
described in Exhibit A thereto) consisting of the acquisition, construction,
improving and equipping of certain industrial solid waste disposal facilities to
be operated by the Company and located at the JBS Swift & Co. beef processing
plant in Grand Island, Nebraska.

“Rebate Amount” means, with respect to the Bonds, the amount computed pursuant
to Section 148(f) of the Code as described in Section 4.03.

“Regulation” or “Regulations” means the temporary, proposed or final Income Tax
Regulations promulgated by the Department of the Treasury and applicable to the
Bonds.

“State” means the State of Nebraska.

“Tax Regulatory Agreement” means this Tax Regulatory Agreement.

“Trustee” means Wells Fargo Bank, National Association, a national banking
association, as trustee and any successor Trustee, at the time serving as such
under the Indenture.

“Yield” means, except as specifically modified herein, that yield with
compounding which when used in computing the present worth of all payments of
principal and interest on an obligation produces an amount equal to its purchase
price. For example, if an investment of $100 for one year results in a payment
of $110.25 exactly one year later, then the yield to maturity of the investment,
based on semiannual compounding, is 10% because the future payment of $110.25
when discounted at 10% compounded semiannually equals the purchase price of
$100.

Section 1.02. Reliance on Company Information. The Issuer, Bond Counsel and the
Trustee shall be permitted to rely upon the contents of any certification,
document or instructions provided pursuant to this Tax Regulatory Agreement and
shall not be responsible or liable in any way for the accuracy of their contents
or the failure of the Company to deliver any required information.

ARTICLE II

REPRESENTATIONS BY THE COMPANY

CONCERNING THE PROJECT

Section 2.01. Description of the Project. The Company hereby represents and
warrants for the benefit of the Issuer and the Trustee that the description of
the Project, as provided in Exhibit A to the Agreement, is true and accurate.

Section 2.02. Change in Use or Ownership of Project. The Company intends to
acquire, develop and occupy the Project or cause the Project to be acquired,
developed and occupied and to operate it or cause it to be operated at all times
during the term of the Bonds as solid waste disposal facilities and related
facilities and equipment within the meaning of Section 142(a)(6) of the Code.
The

 

4



--------------------------------------------------------------------------------

Company does not know of any reason why the Project will not be so used in the
absence of (i) supervening circumstances not now anticipated by it or
(ii) adverse circumstances beyond its control. The Company will not change the
use, ownership or nature of any portion of the Project so long as any of the
Bonds are outstanding unless, in the written Opinion of Bond Counsel, such
change will not result in the inclusion of interest on the Bonds in the gross
income of the recipient for purposes of federal income taxation.

Section 2.03. Useful Life of Project. The Company has had experience as an
operator of solid waste disposal facilities relating to agricultural processes.
On the basis of this experience and the certified report of an engineer
qualified in such matters, R. W. Beck & Co., the Company expects that the entire
Project, with normal maintenance and repair, will remain in useful economic
operating condition for at least 15 years after the date on which it is placed
in service.

ARTICLE III

USE OF BOND PROCEEDS

Section 3.01. Representations as to Use of Proceeds. The Company covenants,
represents and warrants for the benefit of the Trustee, Bond Counsel, the Issuer
and the holders of the Bonds that it reasonably anticipates that the proceeds of
the Bonds will be used in the manner set forth in Exhibit A hereto. Use of the
Bond proceeds according to Exhibit A will result in the use of 95% or more of
the net proceeds to provide the financing for the acquisition and construction
of certain solid waste disposal facilities and related facilities and equipment.

Section 3.02. Representations as to Limits on the Use of Proceeds.

(a) The Company shall not permit proceeds of the Bonds to be used to provide any
office space unless (i) such office space is located on the premises of the
facility or portion of the Project to which the office space relates and
(ii) not more than a de minimis amount of the functions to be performed at such
office is not directly related to the day-to-day operation of such facility or
portion of the Project.

(b) At least 95% of the net proceeds of the Bonds will be used to provide solid
waste disposal facilities and related facilities and equipment within the
meaning of Section 142(a)(6) of the Code.

(c) It is understood for all purposes of this Agreement that “solid waste” means
solid material at ambient temperature such as garbage, refuse and any other
useless, unused, unwanted or discarded solid material resulting from
residential, community, agricultural, commercial and industrial operations and
activities and having no market or other value at the time and place of
collection, but does not include solids or dissolved material in domestic sewage
or other significant pollutants in water resources such as silt, dissolved or
suspended solids in industrial waste water effluents, dissolved materials in
irrigation return flows or other common water pollutants. The term “solid waste”
also does not include hazardous waste or radioactive waste.

 

5



--------------------------------------------------------------------------------

(d) By weight or volume, at least 65 percent of the material introduced into the
system or systems to be qualified as solid waste disposal facilities under
Section 142(a)(6) of the Code constitutes solid waste.

(e) The facilities comprising the portion of the Project to be qualified as
solid waste disposal facilities under Section 142(a)(6) of the Code treat or
process the solid waste input, thereby placing it into the form in which it will
in fact be finally disposed or recovered, but such portion of the Project does
not include any equipment or facilities for further processing of such material
into other products.

(f) The equipment being financed includes certain safety facilities which are
commensurate with the character and size of the Project and are functionally
related and subordinate within the meaning of Section 1.103-8(a)(3) of the
Regulations.

(g) No costs of construction of the Project which will be financed from the
proceeds of the Bonds were paid prior to December 28, 2007, the date 60 days
before the date upon which the Issuer adopted a resolution of intention to issue
the Bonds for the purpose of financing the Project.

(h) The Company shall not permit 25% or more of the net proceeds of the Bonds to
be used (directly or indirectly) for the acquisition of land.

(i) The Company shall not use any portion of the net proceeds of the Bonds for
the acquisition of any property, except land (or an interest therein), the first
use of which is not pursuant to such acquisition unless the Company incurs the
rehabilitation expenditures with respect to such property required by
Section 147(d) of the Code.

(j) The Company shall not permit any portion of the net proceeds of the Bonds to
be used to provide any airplane, skybox or other private luxury box, health club
facility, facility primarily used for gambling or store the principal business
of which is the sale of alcoholic beverages for consumption off premises.

(k) The Company will expend no greater than 2% of the net proceeds of the Bonds
to pay Costs of Issuance.

(l) The Company and Trustee shall keep records of the expenditure of Gross
Proceeds of the Bonds on the Project for the term of this Tax Regulatory
Agreement.

Such records as are maintained by the Issuer, the Company or the Trustee may, at
the option of the Issuer, the Company or the Trustee, respectively, be
maintained by electronic filing or record keeping systems.

 

6



--------------------------------------------------------------------------------

Section 3.03. Representations by the Company for Purposes of I.R.S. Form 8038.
Section 149(e) of the Code requires as a condition to qualification for tax
exemption that the Issuer provide to the Secretary of the Treasury certain
information with respect to the Bonds and the application of the proceeds
derived therefrom. The following representations of the Company will be relied
upon, without further investigation or determination, by the Issuer and Bond
Counsel in satisfying this information reporting requirement. Accordingly, the
Company hereby represents, covenants and warrants for the benefit of the Issuer
and Bond Counsel the truth and accuracy of the following:

 

(a)

   Type of Issue    Solid Waste Disposal Facilities

(b)

   Face Amount of Issue    $7,000,000

(c)

   Original Issue Discount    $-0-

(d)

   Final Maturity       (1)    Maturity Date    June 1, 2023    (2)    Issue
Price    $7,000,000    (3)    Stated Redemption Price at Maturity    $7,000,000
   (4)    Weighted Average Maturity    9.7885 years    (5)    Yield    7.0018%

(e)

   Proceeds Used for Accrued Interest    $-0-

(f)

   Costs of Issuance paid from Bond proceeds    $140,000

(g)

   Proceeds Used for Credit Enhancement    $-0-

(h)

   Proceeds allocated to a reasonably required reserve fund    $700,000

(i)

   Nonrefunding Proceeds    $6,160,000

(j)

   Type of Property Financed with Nonrefunding Proceeds       (1)    Land   
$-0-    (2)    Buildings and Structures    $-0-    (3)    Equipment with
recovery period of more than five years    $6,160,000    (4)    Equipment with
recovery period of five years or less    $-0-    (5)    North American Industry
         Classification System (NAICS) for the Project is:    32511

(k)

      Amount of volume cap allocation    $7,000,000

 

7



--------------------------------------------------------------------------------

Section 3.04. Representations as to Maturity of Bonds. The Average Maturity of
the Bonds will not exceed 120% of the Average Useful Life of the facilities
being financed with the net proceeds of the Bonds.

ARTICLE IV

ARBITRAGE

Section 4.01. Arbitrage Representations. Pursuant to the issuance of the Bonds,
the Company hereby represents, certifies and warrants as follows:

(a) The Company has entered into contracts with third parties for the
acquisition, construction and equipping of the Project obligating an expenditure
in excess of 5% of the Net Sale Proceeds of the Bonds, and the Company will
proceed with due diligence in completing the Project and in allocating the Net
Sale Proceeds of the Bonds to such expenditures.

(b) Remaining work on the Project will proceed with due diligence to completion.
An amount equal to 85% of the Net Sale Proceeds of the Bonds is reasonably
expected to be expended on costs of the Project within three years of the date
of issuance of the Bonds.

(c) Proceeds of the Bonds which are available to pay Project costs will be
deposited in the Construction Fund and used to pay Project costs. Moneys in such
fund, including any interest earnings thereon, will be expended on Project costs
in the manner set forth in paragraph (b) above. Any amounts remaining in such
funds at completion of the Project are to be applied to any purpose which
preserves the tax-exempt status of the Bonds. Any such remaining amounts will
not be invested at a Yield which is greater than the Yield on the Bonds or will
be invested in obligations described in Section 103(a) of the Code.

(d) Money deposited in the Bond Fund, if any, established pursuant to the
Indenture will be used to pay the principal of and interest on the Bonds.

(e) Any money deposited in the Bond Fund pledged for the payment of debt service
on the Bonds will be spent within a 13-month period beginning on the date of
deposit, and any amount received from investment of money held in the Bond Fund
will be spent within a one-year period beginning on the date of receipt. The
Bond Fund will be completely depleted at least once a year.

(f) In connection with the Bonds, there has not been created or established, and
the Company does not expect that there will be created or established, any
sinking fund, pledged fund or similar fund (other than as specifically
identified in the Indenture), including without limitation any arrangement under
which money, securities or obligations are pledged directly or indirectly to
secure the Bonds or any contract securing the Bonds or any arrangement providing
for compensating balances to be maintained by the Issuer or the Company with any
holder of the Bonds.

 

8



--------------------------------------------------------------------------------

(g) All funds and accounts established pursuant to the Indenture will be
invested pursuant to the No Arbitrage Certificate executed by the Issuer on the
date of issuance of the Bonds.

(h) The Company will instruct the Trustee in writing with respect to investment
of the various funds held under the Indenture and, in connection with any such
instruction and investment, the following shall apply:

(i) The Company will not instruct the Trustee to invest in any Nonpurpose
Obligation unless at Fair Market Value. The Fair Market Value of a Nonpurpose
Obligation shall be the price at which a willing buyer would purchase the
investment from a willing seller in a bona fide, arm’s-length transaction
determined as of the date on which the contract to buy or sell the investment is
entered into.

(ii) If a Nonpurpose Obligation is acquired or sold or disposed of in an
arm’s-length transaction without regard to any amount paid to reduce the Yield
on the Nonpurpose Obligation, or any reduction in sale or disposition price to
reduce the Rebate Amount, the Fair Market Value of the Nonpurpose Obligation
shall be the amount paid for, or the amount realized upon the sale or
disposition of, the Nonpurpose Obligation adjusted to take into account
qualified administrative costs allocable to the Nonpurpose Obligation.

(iii) If a United States Treasury obligation is acquired directly from or sold
or disposed of directly to the United States Treasury, such acquisition or sale
or disposition shall be treated as establishing a market for the obligation and
as establishing the Fair Market Value of the obligation.

(iv) The purchase or sale of a certificate of deposit issued by a commercial
bank will be at Fair Market Value if the yield at which it is purchased is not
less than (A) the yield of comparable United States Treasury obligations and
(B) the highest yield posted by such provider on reasonably comparable deposits
to the public.

(v) An investment contract may not be purchased or sold unless the Company or
its agent makes a bona fide solicitation for the purchase of the investment. A
bona fide solicitation is a solicitation that satisfies all of the following
requirements: (A) the bid specifications are in writing and are timely forwarded
to potential providers; (B) the bid specifications include all material terms of
the bid (a term is material if it may directly or indirectly affect the yield or
the costs of the investment); (C) the bid specifications include a statement
notifying potential providers that submission of a bid is a representation that
the potential provider did not consult with any other potential provider about
its bid, that the bid

 

9



--------------------------------------------------------------------------------

was determined without regard to any other formal or informal agreement that the
potential provider has with the Company or any other person (whether or not in
connection with the Certificate issue), and that the bid is not being submitted
solely as a courtesy to the Company or any other person for purposes of
satisfying the requirements of Section 1.148-5(d)(6)(iii)(B)(1) or (2) of the
Regulations; and (D) the terms of the bid specifications are commercially
reasonable, i.e., there is a legitimate business purpose for the term other than
to increase the purchase price or reduce the yield on the investment;

(vi) the bids received by the Company pursuant to a bona fide solicitation
described by paragraph (v) above satisfy all of the following requirements:
(A) the Company receives at least three bids from providers that the Company
solicited under a bona fide solicitation meeting the requirements of
paragraph (v) above that do not have a material financial interest in the issue,
such as a lead underwriter, financial advisory or a related party of the
Company; (B) at least one of the three bids is from a reasonably competitive
provider; and (C) if the Company uses an agent to conduct the bidding process,
the agent did not bid to provide the investment;

(vii) of the bids meeting the requirements of paragraph (vi) above received by
the Company, the winning bid is the highest yielding bona fide bid (determined
net of any broker’s fees); and the provider of the investments or the obligor on
the guaranteed investment contract provided pursuant to the winning bid must
certify the administrative costs that it pays (or expects to pay, if any) to
third parties in connection with supplying the investment.

Section 4.02. Arbitrage Compliance. The Issuer and the Company acknowledge that
the continued exclusion of interest on the Bonds from gross income of the
recipients for purposes of federal income taxation depends, in part, upon
compliance with the arbitrage limitations imposed by Section 148 of the Code,
including the rebate requirement described in Sections 4.03, 4.04 and 4.05
below. The Issuer shall not control or otherwise be involved in any investment
decisions relating to the proceeds of the Bonds, nor shall it be required to
monitor any such investment decisions. The Company hereby agrees to take the
actions described in Sections 4.03 through 4.05 below with respect to the
investment of Gross Proceeds on deposit in the funds and accounts established
under the Indenture and to direct the Trustee in writing to make the required
transfers and dispositions described in Sections 4.03, 4.04 and 4.05 below.

Section 4.03. Creation of Rebate Fund; Calculation of Rebate Amount.
Section 148(f) of the Code requires the payment to the United States of the
excess of the amount earned on the investment of Gross Proceeds in Nonpurpose
Obligations over the amount that would have been earned on such investments had
the amount so invested been invested at a rate equal to the Yield on the Bonds,
together with any income attributable to such excess. The Construction Fund, the
Bond Fund, the Debt Service Reserve Fund and the Rebate Fund (defined below) are
subject to this rebate requirement unless the spending exceptions of
Section 1.148-7 of the Regulations are met with respect to the Bonds.

 

10



--------------------------------------------------------------------------------

In accordance with the requirements set out in the Code, Section 8.05 of the
Indenture creates the Rebate Fund (the “Rebate Fund”) to be held by the Trustee
and used as provided in this Section 4.03. The Rebate Fund shall be held and
disbursed in accordance with Section 8.05 of the Indenture.

In order to meet the Company’s obligations in complying with the rebate
requirement of Section 148(f) of the Code, the Company agrees and covenants to
take the actions required of it by the provisions of Section 8.05 of the
Indenture, which provisions are incorporated herein by reference.

Section 4.04. Payment to United States.

(a) Within 15 days after the end of the fifth Bond Year and after every fifth
Bond Year thereafter, the Company shall direct the Trustee in writing to pay to
the United States, not later than 45 days after the end of the fifth Bond Year,
and not later than five years after each preceding payment was due or would have
been due if a Rebate Amount existed at that time, an amount equal to not less
than the excess of (i) 90% of the sum of the balance, if any, in the Rebate Fund
at such time plus all previous payments made to the United States over (ii) all
previous payments made to the United States. The Company shall direct the
Trustee in writing and the Trustee, in accordance with such directions, shall
pay to the United States, not later than 60 days after the last outstanding
Bonds are paid or redeemed, 100% of the Rebate Amount as of the end of the final
Computation Period less all previous payments made to the United States.

(b) Each payment of Rebate Amount shall be mailed by the Trustee to the Internal
Revenue Service Center, Ogden, Utah 84201. Each payment shall be accompanied by
a copy of Form 8038-T and the statement summarizing the determination of the
Rebate Amount.

(c) If during any Computation Period the aggregate amount earned on Nonpurpose
Obligations in which the Gross Proceeds of the Bonds are invested is less than
the amount that would have been earned if the obligations had been invested at a
rate equal to the Yield on the Bonds, such deficit may at the request of the
Company be withdrawn from the Rebate Fund and paid to the Company. The Company
may direct that any overpayment of rebate may be recovered from any rebate
amount previously paid to the United States under any procedure that may be
permitted by the Code or the Regulations.

(d) The Company shall provide to the Trustee all information and calculations
necessary for the Trustee to fulfill its obligations under Section 8.05 of the
Indenture.

Section 4.05. Recordkeeping. In connection with the rebate requirement, the
Issuer hereby provides for the maintenance of the records relating to rebate in
accordance with Section 8.05 of the Indenture (provided that nothing in this
Section 4.05 shall require the Issuer itself to maintain records regarding
rebate or to make any calculations of rebate).

 

11



--------------------------------------------------------------------------------

ARTICLE V

COMPLIANCE WITH CODE

In order to ensure that interest on the Bonds is excludable from gross income of
the recipients for purposes of federal income taxation, the Company hereby
covenants as follows:

(a) The Bonds are not and shall not become directly or indirectly “federally
guaranteed.” Unless otherwise excepted under Section 149(b) of the Code, the
Bonds will be considered “federally guaranteed” if (i) the payment of principal
and interest with respect to the Bonds is guaranteed (in whole or in part) by
the United States (or any agency or instrumentality thereof), (ii) 5% or more of
the proceeds of the Bonds is (A) to be used in making loans, the payment of
principal or interest with respect to which is to be guaranteed (in whole or in
part) by the United States (or any agency or instrumentality thereof) or (B) to
be invested (directly or indirectly) in federally insured deposits or accounts
or (iii) the payment of principal or interest on the Bonds is otherwise
indirectly guaranteed (in whole or in part) by the United States (or any agency
or instrumentality thereof).

(b) The Company does not anticipate selling or causing to be sold, within
15 days of the sale of the Bonds pursuant to the same plan of financing with the
Bonds and reasonably expected to be paid from substantially the same source of
funds used to pay the Bonds, any other bonds the interest on which is excluded
from gross income for federal income tax purposes.

(c) The parties hereto acknowledge that the Trustee shall have no liability or
responsibility with respect to compliance with the Code except to perform the
administrative actions specifically assigned to the Trustee hereunder and in the
Indenture and as directed by the Company as set forth herein and in the
Indenture.

ARTICLE VI

TERM OF TAX REGULATORY AGREEMENT

This Tax Regulatory Agreement shall be effective from the date of issuance of
the Bonds through the date that is six years after the last Bond is redeemed,
paid or deemed paid pursuant to the Indenture.

ARTICLE VII

AMENDMENTS

Notwithstanding any other provision hereof, any provision of this Tax Regulatory
Agreement may be deleted or modified at any time at the option of the Company or
Issuer if the Company or Issuer has provided to the Trustee an opinion, in form
and substance satisfactory to the Trustee, of Bond Counsel that such deletion or
modification will not adversely affect the exclusion of interest on the Bonds
from the gross income of the recipients for purposes of federal income taxation.

 

12



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT; REMEDIES

Section 8.01. Events of Default. The failure of any party to this Tax Regulatory
Agreement to perform any of his required duties under any provision hereof shall
constitute an Event of Default under this Tax Regulatory Agreement.

Section 8.02. Remedies for an Event of Default. Upon an occurrence of an Event
of Default under Section 8.01 hereof, the Issuer or the Trustee may, in its
discretion, proceed to protect and enforce their rights and the rights of the
holders of the Bonds by pursuing any available remedy including a suit at law or
in equity; provided, however, that if any of the Bonds are outstanding under the
Indenture and the Event of Default results in interest on the Bonds being
includable in gross income for federal income tax purposes, then the Issuer and
the Trustee shall promptly proceed to redeem all Bonds then outstanding under
the Indenture pursuant to Section 8.01 of the Indenture.

ARTICLE IX

PARTIES IN INTEREST

This Tax Regulatory Agreement is made for the exclusive benefit of the Issuer,
the Trustee, the owners of the Bonds and the Company, and their respective
successors and assigns, and not for any third party or parties; and nothing in
this Agreement, expressed or implied, is intended to confer upon any party or
parties other than the Issuer, the Trustee and the Company, and their respective
successors and assigns, any rights or remedies under or by reason of this Tax
Regulatory Agreement. In particular, but not by way of limitation, the Trustee
shall be a third-party beneficiary for purposes of enforcing its rights and the
Company’s obligations under this Tax Regulatory Agreement and under Section 8.05
of the Indenture as fully as if the Trustee had been a party in privity of
contract with the Company hereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer and the Company have caused this Tax Regulatory
Agreement to be executed in their respective names and by their proper officers
thereunto duly authorized, all as of the day and year first written above.

 

[SEAL]     THE CITY OF GRAND ISLAND, NEBRASKA Attest:     By   /s/ RaNae Edwards
    By   /s/ Margaret Hornady   City Clerk       Mayor     MICROGY GRAND ISLAND,
LLC       By   /s/ Michael E. Thomas         Its Manager

 

14